 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                   ***
 4   PHILLIP COULTER, et al.,                                Case No. 2:19-CV-01619-JCM-EJY
 5                  Plaintiffs,
                                                                           ORDER
 6          v.
 7   MONA VAN KRIEKAN, et al.,
 8                  Defendants.
 9

10          Before the Court is Counsel’s Motion and Proposed Order to Withdraw as Counsel of Record
11   (ECF No. 20). The Court finds John B. Shook of Shook & Stone, Chtd. has met his obligations
12   under Nevada and Local Rule to allow for his withdrawal. Plaintiffs Phillip Coulter and Shari
13   Williams shall have 30 days to find new counsel who shall file an appearance with the Court and
14   notify opposing counsel of his/her retention.
15          Accordingly,
16          IT IS SO ORDERED that the Motion and Proposed Order to Withdraw as Counsel of Record
17   (ECF No. 20) is GRANTED.
18          IT IS FURTHER ORDERED that Plaintiffs shall have 30 days to find new counsel who shall
19   file an appearance with the Court and notify opposing counsel of his/her retention.
20          IT IS FURTHER ORDERED that Defendants shall not conduct discovery on Plaintiffs
21   during this 30 day period measured from the date of this Order. If Plaintiffs fail to obtain new
22   counsel within 30 days, Defendants may then commence discovery directed to Plaintiffs.
23

24          DATED: November 5, 2019
25

26

27                                                   ELAYNA J. YOUCHAH
                                                     UNITED STATES MAGISTRATE JUDGE
28
                                                       1
